Information to identify the case:

Debtor 1:
                      Troy Gordon Milbrath                                            Social Security number or ITIN:   xxx−xx−6944
                                                                                      EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Shannon Lynn Milbrath                                           Social Security number or ITIN:   xxx−xx−1805
(Spouse, if filing)                                                                   EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

                            Western District of Wisconsin,
United States Bankruptcy Court:                                                       Date case filed for chapter:          7       5/6/20
http://www.wiwb.uscourts.gov
Case number:           3−20−11232−cjf

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                           About Debtor 2:

1.        Debtor's full name                     Troy Gordon Milbrath                                       and Shannon Lynn Milbrath

2.        All other names used in the
          last 8 years

3.      Address                                  801 Richards Avenue                                       801 Richards Avenue
                                                 Watertown, WI 53094                                       Watertown, WI 53094

4.      Debtor's attorney                        Mark A. Gauthier                                          Mark A. Gauthier
                                                 Miller & Miller Law
        Name and address                         633 West Wisconsin Ave, Suite 500                         (See attorney address to left)
                                                 Milwaukee, WI 53203−1918

                                                 Contact phone 414−395−4512

                                                 Email: mark@millermillerlaw.com

5.      Bankruptcy trustee                       Brenda L. Zeddun                                          Contact phone 608−242−9700
                                                 Law Advisors, S.C.
        Name and address                         2801 International Lane, Suite 205                        Email: trustee@chooselawadvisors.com
                                                 Madison, WI 53704
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Troy Gordon Milbrath and Shannon Lynn Milbrath                                                                 Case number 3−20−11232−cjf


6. Bankruptcy clerk's office                    U.S. Federal Courthouse                        Hours open: Monday − Friday
                                                120 N. Henry Street                            8:00 AM − 4:30 PM
    Documents in this case may be filed at this Madison, WI 53703
    address. You may inspect all records filed                                                 Contact phone 608−264−5178
    in this case at this office or online at
    www.pacer.gov.
                                                                                               Date: 5/6/20

7. Meeting of creditors                          June 1, 2020 at 09:30 AM                      Location:

    Debtors must attend the meeting to be        The meeting may be continued or BY TELEPHONE. Before meeting, find call in
    questioned under oath. In a joint case,      adjourned to a later date. If so, the phone numbers at,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.     www.wiwb.uscourts.gov/341−mtg−procedures,
                                                                                       or call 608−264−5178.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to               Filing deadline: 7/31/20
                                               discharge or to challenge
    The bankruptcy clerk's office must receive whether certain debts are
    these documents and any required filing    dischargeable:
    fee by the following deadlines.

                                                 You must file a complaint:
                                                 • if you assert that the debtor is not
                                                 entitled to
                                                    receive a discharge of any debts under
                                                 any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2)
                                                 through (7),
                                                    or

                                                 • if you want to have a debt excepted
                                                 from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should
                                                 be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to                         Filing deadline: 30 days after the conclusion of the
                                                 exemptions:                                   meeting of creditors
                                                 The law permits debtors to keep certain
                                                 property as exempt. If you believe that
                                                 the law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online
                                                 at www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                               page 2
